Owen, J.
(concurring). While I concur in the result reached in this case, I think the opinion should go further and declare agreements embodied in preferred stock certificates to retire the stock at a given time, void in toto as against public policy. The reason therefor is well stated in the opinion. Such an agreement in a stock certificate is a trap and a snare for the unwary investor. The rule announced protects the corporation and its creditors, but it denies to the holder of the stock certificate a right which it gives to him by its express terms. He is deluded into the belief that he has a contract and that he has acquired contract rights. It were better public policy to prohibit entirely the issuance of such contracts. In view of the reluctance of the court to go to this extent, I suggest that the matter may well receive the serious consideration of the legislature.
I am authorized to state that Mr. Justice Crownhart concurs in this view.
On February 4, 1930, a motion for a rehearing was denied, without costs, and the following memorandum was filed:
By the Court. — The mandate entered December 3, 1929, is vacated and set aside. The judgment appealed from is reversed, and the cause remanded with directions to grant a new trial herein.